Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/12/2021.   
Claims 1-13 are pending and are presented for examination.  
In reply to the Restriction Requirement dated February 12, 2021, Applicants elect Group Species I (Figs. 1-3) without traverse.  Elected species is different particularly in resolver structure as compared below. 

    PNG
    media_image1.png
    152
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    166
    436
    media_image2.png
    Greyscale

resolver moving part 50, resolver rotor 51, cover part 52, resolver fixing part 90

Claims 6-13 are not species I (Figs. 1-3).   

Claim 6 recites “wherein the cover part comprises: a first cover installed in a shape to cover a first side of the resolver rotor; and a second cover installed in a shape to cover a second side of the resolver rotor opposite the first side.”  
It is in case of species II (Fig. 4-7).  Species I has only one cover (52).   Claims 6-8 are excluded from examination.  
The claim 9 defines “wherein the resolver rotor is fixed to the rotating part, configured to be rotated with the rotating part, and implemented with a single member.”  
It is only for species II (Figs. 4-7) and it is clearly described only by specification [0019, 0092].  
[0092] As illustrated in FIGS. 4 to 7, the in-wheel working device 1 in accordance with the present embodiment may include a stator 20 fixed to the inside of a housing 10, a rotor 30 rotatably installed in the stator 20, a rotating part 40 rotatably installed in the housing 10 and rotated with the rotor 30, a resolver rotor 51 fixed to the rotating part 40, rotated with the rotating part 40, and implemented with a single member, and a resolver fixing part 90 fixed to the inside of the housing 10 facing the resolver rotor 51.
See two drawings compared above.  In case of Species II, a resolver rotor 51 fixed to the rotating part 40, rotated with the rotating part 40, and implemented with a single member.  
Thus, claims 9-13 are not reading with species I (Fig. 1-3).  Claims 9-13 are excluded from examination.  
Therefore, claims 1-5 are eligible for species I (Figs. 1-3) and claims 6-13 are withdrawn.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wheel” as recited by “in-wheel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a resolver rotor positioned outside the resolver fixing part facing the resolver fixing part”.  
 (1)  a resolver rotor positioned outside the resolver fixing part wherein the resolver fixing part is facing the resolver fixing part. 
(2) a resolver rotor positioned outside the resolver fixing part and the resolver rotor is facing the resolver fixing part. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gale (US 20140070672 A1).   
As for claim 1, Gale discloses an in-wheel (preamble) working device comprising: 
a stator (24) [0046] fixed to the inside of a housing (30); 
a rotor (40) [0047] rotatably installed in the stator; 

a resolver fixing part (70) [0053-0054] fixed to the inside of the housing; and 
a resolver moving part (72) comprising: 
a resolver rotor (82) [0057] positioned outside the resolver fixing part (70) facing the resolver fixing part; and 
a cover part (108) fixed to the rotating part and covering (the inner surface of) the resolver rotor (82). 
The preamble, in-wheel, has been considered but regarded not a limitation since the claim limitation does not appear to breathe life into the preamble, and considered as an intended use. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gale (US 20140070672 A1).   
As for claim 2, Gale teaches the in-wheel working device of claim 1, wherein the cover part is in a shape to cover the resolver rotor.  The limitation “injection-molded” is product by process limitation.  The limitation has been considered but only limitations directed to the structure of the product have been given patentable weight. The process steps, because they do not define specific structural features, have not been given patentable weight.  MPEP 2113.  It would have been obvious the cover is produced in form of sleeve by injection-molded per using a method of production known in the art.  It is known in the art that injection molding can be performed either metal or plastic material. 
As for claim 3, Gale teaches the in-wheel working device of claim 2, wherein the rotating part comprises: a mounting frame (38) installed in a shape to cover the rotor (considered applicant’s mounting frame 42); and a motor shaft (see markup) connected to the mounting frame, having a hollow portion formed therein, and rotatably installed in the housing (at least partially, it is a manner of the applicant). 

    PNG
    media_image3.png
    211
    426
    media_image3.png
    Greyscale


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of KASUYA et al (US 20120032544 A1).   
As for claim 1, KASUYA discloses an in-wheel (preamble) working device comprising: 
a stator (St) [0046] fixed to the inside of a housing (1); 
a rotor (Ro, core) rotatably installed in the stator; 
a rotating part (30, etc.) rotatably installed in the housing, the rotating part being configured to be rotated with the rotor; 
a resolver fixing part (stator of 11) [0071] fixed to the inside of the housing (at 4 of housing 1); and 
a resolver moving part (moving part of 11) comprising: 
a resolver rotor (rotor of 11) positioned outside the resolver fixing part (stator of 11) facing the resolver fixing part; and 
a cover part (see markup) fixed to the rotating part and covering (a side surface of) the resolver rotor. 

The sensor 11 is selected as a resolver from sensors taught by KASUYA [0071] and the sensor illustrated in the disclosure is a resolver.  The cover portion is illustrated in the disclosure as an additional part from the resolver rotor and the rotating part (30).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed for sensing rotor position. 

    PNG
    media_image4.png
    371
    448
    media_image4.png
    Greyscale


As for claim 2, KASUYA teaches the in-wheel working device of claim 1, wherein the cover part is in a shape to cover the resolver rotor.  The limitation “injection-molded” is product by process limitation.  The limitation has been considered but only limitations directed to the structure of the product have been given patentable weight. The process 
As for claim 3, KASUYA teaches the in-wheel working device of claim 2, wherein the rotating part comprises: a mounting frame (30) installed in a shape to cover the rotor (considered applicant’s mounting frame 42); and a motor shaft (M, Fig. 1) [0043] connected to the mounting frame (via bearing), having a hollow portion  (15, 16) formed therein, and rotatably installed in the housing (at least partially). 
As for claim 4, KASUYA teaches the in-wheel working device of claim 3, wherein the cover part (markup) is fixed to the mounting frame (30), and has a larger inner diameter than an outer diameter of the resolver fixing part (resolver stator is in inside). 
As for claim 5, KASUYA teaches the in-wheel working device of claim 3, further comprising: a gear shift part (CL) configured to shift gears (e.g., TM) using power received from the motor shaft; and a drive shaft (M) passing through the inside of the motor shaft, and configured to be rotated by power received from the gear shift part. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834